DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2, 4, 8, 10, 12, the numbering “(1):”, “(2):”, “(3):”, “(4):”, “(5):” should be removed.
	Claim 1, line 2, “: bombarding with an arc power supply,” is unclear.  This should be replaced with some phrase such as “by utilizing an arc power supply,”
	Claim 1, line 3, “the time” lacks antecedent basis.  This should be replaced with “a time”.
	Claim 1, line 4, the phrase “: conducting multilayer transition with an oxide and a nitride,” is unclear.  “Conducting multilayer transition” is unclear.  It is suggested to replace this phrase with the word “with”.
	Claim 1, line 5, “the time” lacks antecedent basis.  This should be replaced with “a time”.  Also should “forming” be placed after the word “for” in line 5.

	Claim 1, line 9, “the time” lacks antecedent basis.  This should be replaced with “a time”.
	Claim 1, line 10, the phrase “forming the color layer” is confusing.  It is suggested to replace this phrase with “forming a layer consisting of the color layer”.
	Claim 1, line 10, replace “:” with “by”.
	Claim 1, line 10, “the time” lacks antecedent basis.  This should be replace with “a time”.
	Claim 1, line 10, it is suggested to delete the phrase “for the color layer”.  Also should “for forming the layer consisting of the color layer” replace this phrase?
	Claim 1, line 12, replace “:” with “by”.
	Claim 1, line 12, “high” lacks basis for comparison.  How high?
	Claim 1, line 12, “large” lacks basis for comparison.  
	Claim 1, line 13, “the time” lacks antecedent basis.  This should be replace with “a time”.
	Claim 1, line13, it is suggested to replace the phrase “a PVD film layer” with “a PVD layer as the protective layer”
	Claim 3, line 1, “high” lacks basis for comparison.
	Claim 3, line 2, “large” lacks basis for comparison.
	Claim 5, line 1, “high” lacks basis for comparison.
	Claim 5, line 2, “large” lacks basis for comparison.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (U.S. Pat. 8,507,085), Zhang (U.S. Pat. 8,697,249), Riberio et al. (U.S. PGPUB. 2014/0242413), Zhang (U.S. PGPUB. 2014/0254072)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 31, 2021